ALLOWANCE
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Pous on 11/16/2021 and 11/17/2021.
Amend claims as follows:
Claim 12 	(Currently Amended): A cowl for a nozzle having a longitudinal axis L-L, comprising: 
an external wall and an internal wall, the cowl being delimited radially towards an exterior by the external wall and, radially towards an interior, by the internal wall, 
the internal wall of the cowl having a cross-section with a determined abscissa on the axis L-L defining a neck line on the internal wall, said neck line being at the smallest cross sectional area of said nozzle, said internal wall converging towards the axis L-L upstream of said cross-section and having, in any axial half-plane, a defined upstream tangent at its intersection with the neck line, 
said cowl having, downstream of said determined abscissa, indentations in a trailing edge of the cowl which delimit chevrons distributed in a circumferential direction, 
wherein in a downstream direction from said determined abscissa,
the internal wall of the cowl diverges radially towards the exterior, in a first axial half- plane of any axial half-plane passing through the top of an indentation, from the upstream tangent on the tip of the neck line in said first axial half-plane of the any axial half-plane, from said neck line to said trailing edge of said first axial half-plane of the any axial half-plane, 
the external wall of the cowl moves closer, in said first axial half-plane of the any axial half-plane, to the upstream tangent on the tip of the neck line in said first axial half-the any axial half-plane, from said neck line to said trailing edge of said first axial half-plane, 2Application No. 16/381,326 Reply to Office Action of May 14, 2021 
the internal wall of the cowl diverges radially towards the interior, in a second axial half-plane of the any axial half-plane passing through the tip of a chevron, from the upstream tangent on the point of the neck line in said second axial half-plane of the any axial half-plane, from said neck line to said trailing edge of said second axial half-plane and
lines defining the internal wall of the cowl in the any axial half-plane do not have a turning point downstream of said determined abscissa of the neck line.
Claim 13 	(Currently Amended): The cowl for the the any axial half-plane, have the same tangent on the 
Claim 14 	(Currently Amended): The cowl for the  the any axial half-plane passing through the tip of a chevron, is concave when viewed from the axis L-L.  
Claim 15 	(Currently Amended): The cowl for the  the any axial half-plane passing through the top of a chevron, is convex when viewed from the axis L-L.  
Claim 16 	(Currently Amended): The cowl for the  the any axial half-plane passing through the top of a chevron, is concave when viewed from the axis L-L.  
Claim 17 	(Currently Amended): The cowl for the  the any axial half-plane do not have a turning point downstream of said determined abscissa of the neck line.  
 the 
Claim 21 	(Currently Amended): The nozzle according to claim 20, in which a radial passage cross-section at a point on one of the internal wall and the external wall  the one of the internal wall and the external  one of the internal wall and the external wall of the cowl radius when said central body is present at the axial plane abscissa on the axis L-L of said point, and by the square of the radial distance of said point on the cowl from the axis L-L when this is not the case, said nozzle being characterized  the any axial half-plane passing through the top of an indentation. 4  
Allowable Subject Matter
Claims 12-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ARUN GOYAL/Primary Examiner, Art Unit 3741